Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 27, 2016

                                     No. 04-16-00220-CR

                                    Russell Lee BURKE,
                                         Appellant

                                              v.

                                    The State of TEXAS,
                                          Appellee

                      From the 33rd District Court, Llano County, Texas
                                  Trial Court No. CR6998
                        Honorable Jerry Allan Garrett, Judge Presiding


                                       ORDER
       The appellee’s motion for extension of time to file their brief is granted. We order the
brief due February 10, 2017. No further extension of time will be considered absent
extraordinary circumstances.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of December, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court